Case 2:20-cv-11659-GAD-DRG ECF No. 15, PageID.124 Filed 11/10/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

TWIN FLAMES UNIVERSE.COM, INC., et al,

               Plaintiffs,


-vs-                                                   Case No. 2:20-cv-11659-GAD-DRG
                                                             Hon. Gershwin A. Drain

ARCELIA FRANCIS HUGUES, et al,
          Defendants.


       STIPULATED ORDER EXTENDING TIME FOR PLAINTIFF TO FILE BRIEF IN
        RESPONSE TO DEFENDANT ARCELIA HUGHES’S MOTION TO DISMISS

        This matter is before the Court on the stipulation of the parties as evidenced by the signature

of Defendant pro se, Arcelia Francis Hugues and Plaintiffs’ counsel, below. Plaintiffs were to

respond to Ms. Hugues Motion To Dismiss on November 6, 2020 and have now agreed to an

extension. The Court has read the stipulation, finds good cause for the entry of this order pursuant

to Fed. R. Civ. P. 6(b)(1)(A).

        It is therefore ordered that the time for Plaintiff to file a responsive brief or otherwise

respond to Defendant’s Motion is extended through (and including) Friday, November 20, 2020.




Dated: November 10, 2020
                                                       s/Gershwin A. Drain_________________
                                                       Hon. Gershwin A. Drain
                                                       United States District Court Judge
Case 2:20-cv-11659-GAD-DRG ECF No. 15, PageID.125 Filed 11/10/20 Page 2 of 3




Approved as to form and content:

                                       __/Matthew Kerry___________
                                      By: Matthew Kerry (P817930
                                      Counsel for Plaintiffs
                                          214 South Main St. Suite 200
                                          Ann Arbor, MI 48104
                                          Telephone: (734) 253-1193
                                          Facsimile: (734) 661-0765
                                          Email: matt@kerrylawpllc.com

                                   /s/ Arcelia Francis Hugues (w/ perm)
                                        By: Arcelia Francis Hugues, Defendant
                                         Pro Se
                                             7994 State Route 20
                                             Madison, NY 13402
                                             Telephone: 315-404-9442
                                             Email: archaicarcelia@zoho.com



Dated: November 6, 2020
Case 2:20-cv-11659-GAD-DRG ECF No. 15, PageID.126 Filed 11/10/20 Page 3 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN

TWIN FLAMES UNIVERSE.COM INC., a
Michigan corporation; MIND ALIGNMENT
PROCESS INC., a Michigan corporation;           Case No.: 20-CV-11659
JEFFREY AYAN, an individual resident of
Michigan; and SHALEIA AYAN, an                  Hon. Gershwin A. Drain
individual resident of Michigan,

               Plaintiffs,

       vs.

LISA ELLE GIACOMINI, et al.,

               Defendants.



                  ORDER FOR EXTENSION OF TIME TO FILE BRIEF


      IT IS HEREBY ORDERED, pursuant to a Stipulation filed in this Court, that Plaintiff

shall have until the end of the day on November 20, 2020 to respond to defendant Arcelia

Hugues’ motion to dismiss.



Dated: November ____, 2020


                                    __________________________________
                                    HON. GERSHWIN A. DRAIN
                                    UNITED STATES DISTRICT JUDGE
